
	

111 HCON 19 IH: Expressing the sense of the Congress that State and local governments should be supported for taking actions to discourage illegal immigration and that legislation should be enacted to ease the burden on State and local governments for taking such actions.
U.S. House of Representatives
2009-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 19
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Poe of Texas
			 submitted the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  State and local governments should be supported for taking actions to
		  discourage illegal immigration and that legislation should be enacted to ease
		  the burden on State and local governments for taking such
		  actions.
	
	
		Whereas the Federal Government has failed to take adequate
			 measures to curb illegal immigration;
		Whereas the failure by the Federal Government to curb
			 illegal immigration has placed, and continues to place, a substantial burden on
			 State and local government agencies to address illegal immigration;
		Whereas many State and local governments have actively
			 worked to discourage illegal immigration and to assist in the enforcement of
			 the immigration laws of the United States;
		Whereas in 2008, 1,305 immigration-related bills were
			 introduced and 205 were enacted by State legislatures throughout the country,
			 an increase of over 300 percent of the bills introduced and 400 percent of the
			 bills enacted since 2005;
		Whereas such actions and assistance have come at great
			 expense to State and local governments;
		Whereas numerous States governments, including those in
			 Arizona, California, Missouri, Oregon, Pennsylvania, Texas, and Virginia, have
			 considered legislation or placed initiatives and referendums on the ballot to
			 enhance the ability of State and local agencies to discourage illegal
			 immigration and to ease the burden placed on the States;
		Whereas numerous local governments, including those in
			 Farmers Branch, Texas, Hazelton, Pennsylvania, Nashville, Tennessee, Valley
			 Park, Missouri, Escondido, California, Prince William County, Virginia, and
			 Suffolk County, New York, have introduced ordinances to enhance the ability of
			 local governments to discourage illegal immigration and to ease the burden
			 placed on local governments; and
		Whereas State and local governments continue to be
			 confronted with the issue of illegal immigration without the prospect of
			 immediate relief from the Federal Government: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)State and local governments should be
			 supported for taking actions to discourage illegal immigration;
			(2)current laws
			 governing enforcement of the immigration laws of the United States should be
			 enforced to the highest extent of the law; and
			(3)legislation to
			 enhance border security and the enforcement of immigration laws should be
			 passed quickly in order to ease the burden on State and local
			 governments.
			
